Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 7/22/2020, 9/30/2020 and 5/5/2021 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 103
	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 3-6 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Plummer et al. (GB 2533527; published October 17, 2018) in view of Jenevein (US 6,511, 950; patented January 28, 2003).

Applicant’s Invention
Applicant claims an antimicrobial composition comprising 0.01-2 wt.% active selected from benzalkonium chloride, benzethonium chloride and chlorhexidine gluconate and mixtures thereof; 0.1-5 wt.% foaming agent comprising a C8-C16 alkanolamide, a glucosamide or mixture thereof; 5-150 mM L-amino acid; and 65-99.7 wt.% carrier, wherein the composition has a pH between about 6 to about 9.6. (claim 1)
Determination of the scope and the content of the prior art

(MPEP 2141.01)


	 

Ascertainment of the difference between the prior art and the claims

(MPEP 2141.02)

Plummer et al. do not teach the amount of the L-amino acid is 5-150mM.  However, the solutions are taught to include an amino acid component (Example 1).  This would calculate to 5.74 mM since the molecular weight of L-arginine is 174 g/mol. 
Plummer et al. do not teach the primary foaming agent is selected from C8-16 alkanolamide, a glucosamide or a mixture thereof.  It is for this reason that Jenevein. is joined.
Jenevein teach a cleaning composition comprising quaternary ammonium salts benzethonium chloride and a chelator (abstract).  The preferred composition comprising 0.4-4.2% benzathonium chloride (column 2, lines 4-10). Formulations also comprise halogens selected from lauramide DEA, cocamide DEA, cocamide MEA, lauramide MEA and cocamide MIPA, benzethonium chloride and amine oxides (column 2, lines 33-48).
Finding of prima facie obviousness

Rationale and Motivation (MPEP 2142-2143)
			
	 Plummer et al. and Jenevein both teach cleaning compositions comprising benzathonium chloride.  Therefore, it would have been prima facie obvious to one of ordinary skill to combine the teachings of Plummer et al. and Jenevein and include a primary foaming agent that is a C8-16 with a reasonable expectation of success.  One of ordinary skill would have been motivated at the time of the invention to combine the teachings of Plummer .  

Claims 2 and 7-14 are rejected under 35 U.S.C. 103 as being unpatentable over Plummer et al. (GB 2533527; published October 17, 2018) in view of Jenevein (US 6,511, 950; patented January 28, 2003), as applied to claims 1, 3-6 and 15 in further view of Sutton et al. (US 2016/0312155; patented March 20, 2018).
Applicant’s Invention
Applicant claims an antimicrobial composition comprising 0.01-2 wt.% active selected from benzalkonium chloride, benzethonium chloride and chlorhexidine gluconate and mixtures thereof; 0.1-5 wt.% foaming agent comprising a C8-C16 alkanolamide, a glucosamide or mixture thereof; 5-150 mM L-amino acid; and 65-99.7 wt.% carrier, wherein the composition has a pH between about 6 to about 9.6. (claim 1)
Applicant claims an antimicrobial composition comprising 0.01-2 wt.% active selected from benzalkonium chloride, benzethonium chloride and chlorhexidine gluconate and mixtures thereof; 0.1-5 wt.% foaming agent comprising a C8-C16 alkanolamide, a glucosamide or mixture thereof; 5-150 mM L-amino acid; 0.1-2 wt.% C8-12 Guerbet alcohol ethoxylate; and 65-
Determination of the scope and the content of the prior art

(MPEP 2141.01)

The teachings of Plummer et al. and Jenevein are addressed in the above 103 rejection.  
	 

Ascertainment of the difference between the prior art and the claims

(MPEP 2141.02)
	
Plummer et al. and Jenevein do not teach 0.1-2% C8-C12 Guerbet alcohol ethoxylate.  It is for this reason that Sutton et al. is joined. 
Sutton et al. teach a cleaning composition comprising a disinfecting quaternary surfactant, a nonionic surfactant such as an ethoxylated alcohol and a chelating agent (abstract).  The non-ionic surfactants include C8-12 Guerbet alcohol and PEG ether of C10 Guerbet alcohol and the quaternary ammonium disinfectant is benzalkonium chloride (column 4, lines 20-56).  A preferred cleaning composition comprises 0.05-1% quaternary surfactant 
Finding of prima facie obviousness

Rationale and Motivation (MPEP 2142-2143)
			
	Plummer et al., Jenevein and Sutton et al. all teach cleaning compositions comprising quaternary ammonium compounds.  Therefore, it would have been prima facie obvious to one of ordinary skill to combine the teachings of Plummer et al., Jenevein and Sutton et al. to include 0.1-2% C10-Guerbet alcohol ethoxylate with a reasonable expectation of success.  One of ordinary skill would have been motivated at the time of the invention to combine the teachings of Plummer et al., Jenevein and Sutton et al. to include C10 Guerbet alcohol because Sutton et al. teach cleaning formulations comprising 0.1-2% C10-Guerbet alcohol are effective in removing dirt and grease.  

s 16-20 are rejected under 35 U.S.C. 103 as being unpatentable over Plummer et al. (GB 2533527; published October 17, 2018) in view of Jenevein (US 6,511, 950; patented January 28, 2003).
Applicant’s Invention
Applicant claims a method of cleaning a surface comprising contacting a surface with the antimicrobial composition comprising 0.01-2 wt.% active selected from benzalkonium chloride, benzethonium chloride and chlorhexidine gluconate and mixtures thereof; 0.1-5 wt.% foaming agent comprising a C8-C16 alkanolamide, a glucosamide or mixture thereof; 5-150 mM L-amino acid; and 65-99.7 wt.% carrier, wherein the composition has a pH between about 6 to about 9.6. (claim 16)
Determination of the scope and the content of the prior art

(MPEP 2141.01)

Plummer et al. teach an antimicrobial composition comprising and amino acid arginine; an anti-microbial component consisting of at least one anti-microbial quaternary ammonium compound and chlorhexidine and a polar solvent (page 3, lines 12-30).  The formulations are applied to skin topically (page 1, lines 1-5; page 12, lines 12-14).  The chlorhexidine salt is preferably chlorhexidine di-gluconate (page 8, lines 35-36).  The quaternary ammonium compound is preferably benzethonium chloride or benzalkonium 
	 

Ascertainment of the difference between the prior art and the claims

(MPEP 2141.02)

Plummer et al. do not teach the amount of the L-amino acid is 5-150mM.  However, the solutions are taught to include an amino acid component (Example 1).  This would calculate to 5.74 mM since the molecular weight of L-arginine is 174 g/mol.
Plummer et al. do not teach the primary foaming agent is selected from C8-16 alkanolamide, a glucosamide or a mixture thereof.  It is for this reason that Jenevein. is joined.
Jenevein teach a cleaning composition comprising quaternary ammonium salts benzethonium chloride and a chelator (abstract).  The preferred composition comprising 0.4-4.2% benzathonium chloride (column 2, lines 4-10). Formulations also comprise halogens selected from lauramide DEA, cocamide DEA, cocamide MEA, lauramide MEA and cocamide MIPA, benzethonium chloride and amine oxides (column 2, lines 33-48).
.
Finding of prima facie obviousness

Rationale and Motivation (MPEP 2142-2143)
			
	 Plummer et al. and Jenevein both teach cleaning compositions comprising benzathonium chloride.  Therefore, it would have been prima facie obvious to one of ordinary skill to combine the teachings of Plummer et 
Conclusion
No claims allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIELLE D SULLIVAN whose telephone number is (571)270-3285. The examiner can normally be reached Monday-Friday 9:00 am-5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Johann Richter can be reached on 571-272-0646. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application 

DANIELLE D. SULLIVAN
Examiner
Art Unit 1617



/JOHANN R RICHTER/         Supervisory Patent Examiner, Art Unit 1617